DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 6-10, 13, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 11-12, 14, 18-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the last paragraph is vague as it is unclear what the metes and bounds of the signal are.  In line 2, “an oscillation duration” is vague and it is unclear what this means.  Does this mean the total time the signal is applied is 7 seconds?  That it is never applied after the 7 seconds? Does this mean it has to just once go from 2 Hz then to 100 Hz in 7 seconds (e.g. applied at 2 Hz for 3.5 seconds then 100 Hz for 3.5 seconds), or does this mean it has to go from 2 to 100 then to 2 Hz (back and forth) in 7 seconds (2 Hz for 2.33 seconds, 100 Hz for 2.33 seconds, then back to 2 Hz for 2.33 seconds)?  In line 2, “which oscillates between the frequencies of 2 Hz and 100 Hz with…a carrier/envelope frequency between the modulated biphasic signal’s frequencies” is vague as it is unclear how the oscillation between the frequencies of 2 Hz and 100 Hz are used with the carrier/envelope frequency relationship between the frequencies.  If the signal is oscillating between 2 Hz and 100Hz, what are the carrier/envelope frequencies when it is 2 Hz?  And then when it oscillates to 100Hz? In the last line, “pulse width” is vague as the claim has not stated it produces pulses, but just that it is a signal which could be a sine wave, etc.
	Similarly claims 11, 12, and 22 have these problems.
	In claim 21, the claim is vague as it is in the passive voice and unclear if an active method step is being recited for adjusting the amplitude and the adjustment being made based upon the subject’s response.  It is suggested to use active voice to positively recite a method step, such as “adjusting the amplitude…”.  In addition, it is unclear if the step needs to first determine the subject’s response before the adjustment is made.
	In claim 22, the claim is vague as it is unclear if this claim is drawn to a transitory signal, or if the claim is drawn to a stimulator that produces the signal.  It is suggested to state “A device comprising:  a bioelectric stimulator programmed…”.   In lines 2 and 7, “to stimulate target tissue” is vague and sounds like there is a connection to the body. Apparatus claims cannot claim a connection to the body.  It is suggested to use functional language such as “configured to stimulate…”.  In the next to last line, “at least one nodule adjacent the target tissue” is vague and sounds like there is a connection to the body.  In addition, the “at least one nodule” is inferentially included and it is unclear if it is being positively recited or functionally recited.  If it is meant to be positively recited, it is suggested to first state the device has that element before it is used in the delivery.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 11-12, 14, 18-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed subject matter not described is the bioelectric signal “which oscillates between the frequencies of 2 Hz and 100 Hz…0.5 ms pulse width duration”.  While this exact same language is repeated in the specification, the terminology used is not understandable as to exactly what the bioelectric signal comprises (as described above in the 112b rejection) and therefore the applicant did not reasonably convey to one skilled in the medical arts that the inventor(s) has possession of the claimed invention at the time the application was filed.

Claims 1, 5, 11-12, 14, 18-19, and 21-22  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The disclosure fails to state or teach one of ordinary skill in the art the exact way to produce the bioelectric signal “which oscillates between the frequencies of 2 Hz and 100 Hz…0.5 ms pulse width duration”.  Without this disclosure, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters in the process/apparatus and uncertainty of the nature of the invention as to how to produce the bioelectric signal “which oscillates between the frequencies of 2 Hz and 100 Hz…0.5 ms pulse width duration”.
Due to the lack of an enabling specification and lack of direction provided by the inventor for producing the bioelectric signal “which oscillates between the frequencies of 2 Hz and 100 Hz…0.5 ms pulse width duration”, several questions arise as to how to make and/or use the invention, such as:  
In claim 1, the last paragraph , in line 2, “an oscillation duration” is vague and it is unclear what this means.  Does this mean the total time the signal is applied is 7 seconds?  That it is never applied after the 7 seconds? Does this mean it has to just once go from 2 Hz then to 100 Hz in 7 seconds (e.g. applied at 2 Hz for 3.5 seconds then 100 Hz for 3.5 seconds), or does this mean it has to go from 2 to 100 then to 2 Hz (back and forth) in 7 seconds (2 Hz for 2.33 seconds, 100 Hz for 2.33 seconds, then back to 2 Hz for 2.33 seconds)?  In line 2, “which oscillates between the frequencies of 2 Hz and 100 Hz with…a carrier/envelope frequency between the modulated biphasic signal’s frequencies” is vague as it is unclear how the oscillation between the frequencies of 2 Hz and 100 Hz are used with the carrier/envelope frequency relationship between the frequencies.  If the signal is oscillating between 2 Hz and 100Hz, what are the carrier/envelope frequencies when it is 2 Hz?  And then when it oscillates to 100Hz? Similarly, claims 11, 12, and 22 have these questions.
One example of many showing the state of the prior art, the level of ordinary skill and predictability, and necessary detail needed to enable someone skilled in the art to make and/or use a pulse stimulation system and method is publication number 2006/0195164.
Since there are numerous questions as to how the invention is made and/or used, since no amount of direction or guidance was presented, since other pulse stimulation systems and methods describe in detail how to provide a pulsed signal, and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions) because of the number of operational parameters in the process/apparatus that are needed to produce a bioelectric signal “which oscillates between the frequencies of 2 Hz and 100 Hz…0.5 ms pulse width duration”, one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sondergaard et al (2006/0195164) in view of Silva et al (“Analgesia Induced…Inhibitory Mechanisms”, The Journal of Pain, Jan 2011).  Sondergaard discloses a pulse generator for delivering a stimulation signal to target tissue having a 2 Hz and 100 Hz signal oscillating, each frequency occurring for approximately 2-4 seconds (e.g. paras. 13-14, figure 4 showing 3 seconds, etc.) and therefore occurs for the claimed “approximately 7 seconds” duration.  Sondergaard does not disclose the use of a pulse width being in the range of 0.5 ms to 1.5 ms.  Silva discloses the use of 2 and 100 Hz pulses being delivered at 0.5 ms (e.g. page 52, second column, second full paragraph, etc.) to provide a conventional and effective pulse therapy at 2 and 100 Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Sondergaard, with the use of 2 and 100 Hz pulses being delivered at 0.5 ms, as taught by Silva, since it would provide the predictable results of providing a conventional and effective pulse therapy at 2 and 100 Hz.
Claims 1, 11, 12, 14, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt et al (2017/0274206) in view of Sondergaard and Silva.  Leonhardt discloses the claimed bioelectric stimulator (e.g. figure 1, paras. 33, 53, etc.) having a polymer mouthpiece (e.g. figure 1, para. 33, claim 1, etc.) for use with aligners and braces (e.g. paras. 20, 75, 76, etc.) having metal contacts (i.e. the claimed electrode nodules, para. 56, etc.) to receive the alternating/oscillating 2/100 Hz signal from the bioelectric stimulator (e.g. paras. 21, 71, etc.) to be delivered as pain free stimulation for at least for 1 minute (e.g. paras. 30, 56, etc.).  Leonhardt does not disclose the oscillation duration being approximately 7 seconds and having a pulse width in the range of 0.5-1.5 ms, and the adjustable amplitude bioelectric signal.  Sondergaard discloses using an oscillating 2 and 100 Hz signal of approximately 7 seconds, where the voltage amplitude is adjustable (e.g. claims 37, 38, para.20, etc.) to provide a therapeutic signal to the patient that does not cause pain and u.  In addition, Silva discloses the use of 2 and 100 Hz pulses being delivered at 0.5 ms (e.g. page 52, second column, second full paragraph, etc.) to provide a conventional and effective pulse therapy at 2 and 100 Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Leonhardt, with the oscillating 2 and 100 Hz signal of approximately 7 second oscillation duration and adjustable voltage amplitude as taught by Sondergaard, and the use of 2 and 100 Hz pulses being delivered at 0.5 ms, as taught by Silva, since it would provide the predictable results of providing a therapeutic signal to the patient that does not cause pain and providing a conventional and effective pulse therapy at 2 and 100 Hz.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt et al (2017/0274206) in view of Sondergaard and Silva (i.e. “modified Leonhardt”).  Modified Leonhardt discloses the claimed invention for delivering a VEGF signal at 50 Hz for at least 3 minutes (e.g. para. 67, etc.), but not using a pulse width duration of 200-300 microseconds.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed, to have modified the system and method as taught by modified Leonhardt, with the use of a 200-300 microsecond pulse width duration 50 Hz signal, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of a conventional and effective pulse width that is known to provide therapeutic properties.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
The claims are full of vague and indefinite language in regards to the signal being delivered, making the claims difficult to interpret.  Upon correction of the 112 rejections, the claims may be further rejected under 112, 101, and/or rejected under 35 USC 102 and 103 with new art or art of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12/10/22